DETAILED ACITON
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including claims filed on 10/25/2021. Claims 1-9 are examined.

Information Disclosure Statement
The information disclosure statement filed 10/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  There does not appear to be concise explanation regarding the NPL French Search Report.  There is a search opinion portion for example on pages 4-8 of the NPL and it is not clear what is the relevance of this information.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) claim 1 “second brace-attachment device configured to mechanically connect a second end of said at least one brace to the primary structure of the pylon” (wherein the second brace-attachment device includes the ball joint; i.e. the ball joint 13 in fig. 4 does not appear to be connected to one of the braces, the braces being (17, 21, 22, 27) as discussed in applicant par. 35) and 2) the claim 5 “bracing ring” must be shown or pointed out or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
in line 16 of claim 1 change “the mounting pylon comprising” to - - said engine mounting pylon further comprising - -; and
in line 2 of claim 8 change “an engine mounting pylon” to - - the engine mounting pylon - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first fastening device configured to fasten to an aircraft engine” in claim 1 and “a first brace-attachment device configured to mechanically connect a first end of said at least one brace to the aircraft structural element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a second fastening device” (see in claim 1 recited sufficient structure “at least one brace” wherein corresponding “first attachment device” is addressed above in this section and corresponding “second attachment device” currently is associated with structure “ball joint” however there is also a corresponding indefinite analysis below) in claim 1 and “second brace attachment device” (see in claim 1 corresponding structure “ball joint”) in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Regarding claim 1, the limitations “a first fastening device configured to fasten to an aircraft engine” and “a first brace-attachment device configured to mechanically connect a first end of said at least one brace to the aircraft structural element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “fastening device” and “brace-attachment device “, respectively, coupled with functional language “fasten to an aircraft engine” and “mechanically connect a first end of said at least one brace to the aircraft structural element “, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim 1 limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 1) no corresponding structure could be found in specification regarding first fastening device and 2) shackle-type devices that are plate/bracket devices regarding first brace-attachment device (see par. 37).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one brace” in line 8 and recites “at least two lateral braces” and “at least two transverse braces” infra in the claim. It is not clear if the lateral and transverse braces are 1) part of the at least one brace or 2) are in addition to the at least one brace. Therefore it is not known how many braces are required in order to infringe the claim. For purposes of compact prosecution the claimed is interpreted regarding the former regarding Whitmer reference below. For example in applicant par. 37, lateral brace 17 is used to describe the claimed “first brace-attachment device” that is associated with the “at least one brace” of claim 1.  Thus it appears reasonable that the claimed lateral braces are a part of the claimed at least one brace.
Claim 1 recites the limitation "the second brace-attachment device configured to attach to said aircraft structural element” in line 13. The second brace-attachment device was earlier recited as connecting to the pylon rather than the aircraft structural element.  It is thought this line 13 recitation may be intended to refer to the second fastening device (rather than the second brace-attachment device) that includes the claimed ball-joint attachment (see applicant par. 34).
Claim 1 recites the limitation "the rear of the primary structure" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a first brace-attachment device configured to mechanically connect a first end of said at least one brace to the aircraft structural element”.  The metes and bounds are unclear because in the scenario wherein there is more than one brace, it is not known whether 1) each brace has a first attachment device, 2) the first attachment device is connected to all of the at least one braces, or 3) the first attachment device is only required to connect to one of the at least one braces.
Claim 1 recites “a second brace-attachment device configured to mechanically connect a second end of said at least one brace to the primary structure of the pylon”.  The metes and bounds are unclear because in the scenario wherein there is more than one brace, it is not known whether 1) each brace has a second attachment device, 2) the second attachment device is connected to all of the at least one braces, or 3) the second attachment device is only required to connect to one of the at least one braces.
The meaning of the claim 1 phrase “the second brace-attachment device configured to attach to said aircraft structural element furthermore comprising a ball-joint attachment” is unclear in light of specification par. 34.  The second brace-attachment device is recited as connected to the at least one brace and there are for example five braces discussed in par. 35, top.  However there is only one ball-joint attachment discussed applicant disclosure (in par. 34) as best understood and the ball-joint attachment 13 does not appear to be associated with any braces (as discussed in par. 35 and illustrated in fig. 4).
The term “substantially perpendicular to the aircraft structural element” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear how the claim is infringed because the public would not know how close to perpendicular the requirement is.
Claim 1 limitation “a first fastening device configured to fasten to an aircraft engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure was found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites “said at least one brace is a connecting rod”.  In the scenario wherein there is more than one brace, it is not clear 1) which one of the braces is being referred to or 2) if all the braces are connecting rods.
Claim 5 recites “the second brace-attachment device comprises a shackle-type device”. In the scenario where there are more than one second brace-attachment device (as discussed in the corresponding 112(b) claim 1 analysis above) it is not clear 1) which one of the second brace-attachment devices is being referred to or 2) if all the second brace-attachment devices are shackle-type devices.
The term “substantially perpendicular to X and Z axes” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear how the claim is infringed because the public would not know how close to perpendicular the requirement is.
Claim 6 recites “lower and upper braces extending substantially in a parallel plane including the X and Z axes”.  It is not clear what structure or feature the recited plane is parallel to.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0283890 A1 (Pautis).
Regarding claim 1, Pautis discloses a pylon (see fig. 4 below) for mounting an engine (see par. 31) to an aircraft structural element (wing 15 that includes spar 12), said engine mounting pylon (see fig. 4 below) comprising: a primary structure (see fig. 4 below), a first fastening device (7, left, in fig. 3) configured to fasten to an aircraft engine (see par. 7, bottom) and a second fastening device configured to fasten to said aircraft structural element, wherein the second fastening device configured to fasten to said aircraft structural element (wing 15 that includes spar 12) comprises: at least one brace (brace 14 at axes in fig. 3 below; see also figs. 4 and 5), a first brace-attachment device (see A in fig. 5 below) configured to mechanically connect a first end of said at least one brace to the aircraft structural element (wing 15 that includes spar 12), and a second brace-attachment (see B in fig. 5 below) device configured to mechanically connect a second end of said at least one brace to the primary structure of the pylon (see fig. 4 below), the second brace-attachment device (320, 331; see fig. 3B; this recitation of “the second brace-attachment device” is interpreted as best understood as referring to the claim 1 “second fastening device” in accordance with applicant par. 34; see also 35 USC 112(b) section above) configured to attach to said aircraft structural element furthermore comprising a ball-joint attachment (brace 14 at axes in fig. 3 below includes a ball joint; see par. 55) that mechanically connects the rear (at 10 in fig. 5 below) of the primary structure to the aircraft structural element (wing 15 that includes spar 12), the mounting pylon comprising at least two lateral braces (see fig. 3 below) that take up a bending moment generated about a Z axis (the lateral braces are rigid and thus are capable of reacting a bending moment about the Z axis; see Z axis in fig. 3 below) that is substantially perpendicular to the aircraft structural element to which the mounting pylon is attached and that passes through the ball-joint attachment (see fig. 3 below; ball joint can be at both end of brace 14, see par. 55), and at least two transverse braces (see fig. 4 below) that take up torsion moments (transverse braces are coupled to engine and the primary structure and thus are capable of reacting a twisting moment about the X axis; it is noted that the claim language does not require the transverse braces to connect the pylon to the aircraft structural element) generated about an X axis (see fig. 3 below) that is substantially parallel to a direction of movement of the aircraft (ref. charact. 8 represents front and ref. charact. 9 represents aft; see par. 35 and fig. 3 below) and that passes through the ball-joint attachment (see fig. 3 below).

    PNG
    media_image1.png
    597
    824
    media_image1.png
    Greyscale
[AltContent: textbox (Z axis)][AltContent: textbox (Z axis)][AltContent: arrow][AltContent: textbox (X axis)][AltContent: arrow][AltContent: textbox (Y axis)][AltContent: arrow][AltContent: textbox (lateral braces)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    617
    799
    media_image3.png
    Greyscale
[AltContent: textbox (second part)][AltContent: textbox (primary structure of pylon)][AltContent: arrow][AltContent: arrow][AltContent: textbox (transverse braces connecting to engine, see pars. 19 and 35)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z axis)][AltContent: arrow][AltContent: textbox (upper brace)][AltContent: arrow][AltContent: textbox (lower brace)][AltContent: arrow]

    PNG
    media_image5.png
    375
    834
    media_image5.png
    Greyscale
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
Regarding claim 6, Pautis discloses at least one upper brace (brace 14; see fig. 4 above) and one lower brace (brace 13; see fig. 4 above) that take up a bending moment (upper and lower braces are capable of taking up a bending moment about the Y axis; they connect the pylon and wing in a similar manner as applicant upper and lower braces wherein the braces extend substantially in X Z plane) generated about a Y axis (see fig. 3 above) that is substantially perpendicular to X and Z axes (see fig. 3 above) and that passes through the ball-joint attachment (see fig. 3 above), said lower and upper braces extending substantially in a parallel plane including the X and Z axes (when viewing figs. 3-5 above one of ordinary skill would understand that the upper and lower braces extend substantially in plane parallel to a plane formed by the X and Z axes).
Regarding claim 7, Pautis discloses said lower brace (brace 14; see fig. 4 above) rearwardly continues the primary structure (see figs. 4 and 5 above).
Regarding claim 8, Pautis discloses at least one engine (see par. 31) suspended beneath a wing (15; see fig. 4) via an engine mounting pylon (see fig. 2 above and corresponding engine fastening interface 7 shown in fig. 3 above) as defined in claim 1.

Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2005/0082423 A1 (Whitmer).
Regarding claim 1, Whitmer discloses a pylon (310; see fig. 3B) for mounting an engine (306; see fig. 3A below) to an aircraft structural element (spar 311 of wing 304; see fig. 3A below), said engine mounting pylon (310; see fig. 3B) comprising: a primary structure (310; see fig. 3B), a first fastening device configured to fasten to an aircraft engine (Whitmer inherently discloses a first fastening device; the engine must stay fastened to the wing via the pylon; see fig. 1) and a second fastening device (320, 331; see fig. 3B) configured to fasten to said aircraft structural element (304; see fig. 3B), wherein the second fastening device (320, 331; see fig. 3B) configured to fasten to said aircraft structural element comprises: at least one brace (331a; see figs. 3A below, and 3B; this brace, in line 8 of claim 1, is interpreted as being one of the four braces recited below in claim 1, i.e., one of the two “lateral braces” and two “transverse braces”, in accordance with applicant par. 37 wherein lateral brace 17 is used to describe the claimed “first brace-attachment device” that is a shackle type device as explained in par. 37), a first brace-attachment device (324a, 327a; see fig. 3B) configured to mechanically connect a first end (the end of brace 331a at 325 in fig. 3B) of said at least one brace (331a; see figs. 3A below, and 3B) to the aircraft structural element (spar 311 of wing 304; see fig. 3A below), and a second brace-attachment device (see SD in fig. 3A below) configured to mechanically connect a second end (see fig. 3A below) of said at least one brace (331a; see figs. 3A below, and 3B) to the primary structure (310; see fig. 3B) of the pylon (310; see fig. 3B), the second brace-attachment device (320, 331; see fig. 3B; this recitation of “the second brace-attachment device” is interpreted as best understood as referring to the claim 1 “second fastening device” in accordance with applicant par. 34; see also 35 USC 112(b) section above) configured to attach to said aircraft structural element (spar 311 of wing 304; see fig. 3A below) furthermore comprising a ball-joint attachment (bores 333 of attachments (326a, 326b) of fitting 320 can include spherical bearings, see par. 29 and figs. 3B and 4) that mechanically connects the rear (see fig. 3A below) of the primary structure (310; see fig. 3B) to the aircraft structural element (spar 311 of wing 304; see fig. 3A below), the mounting pylon (spar 311 of wing 304; see fig. 3A below) comprising at least two lateral braces (331a, 331b; see fig. 3B) that take up a bending moment (lateral braces (331a, 331b) are rigid and thus are capable of reacting a bending moment about the Z axis) generated about a Z axis (see fig. 3A below) that is substantially perpendicular to the aircraft structural element (spar 311 of wing 304; see fig. 3A below) to which the mounting pylon is attached and that passes through (see fig. 3A below) the ball-joint attachment (bores 333 of attachments (326a, 326b) of fitting 320 can include spherical bearings, see par. 29 and figs. 3B and 4), and at least two transverse braces (351, 352; see fig. 3B) that take up torsion moments (transverse braces (351, 352) are coupled to rib 329, see fig. 3B, and are coupled to spar 311, see fig. 3B, and thus are capable of reacting a twisting moment about the X axis) generated about an X axis (see fig. 3A below) that is substantially parallel to a direction of movement of the aircraft (the annotated X axis in fig. 3A below corresponds with axis TL of engine 306 in fig. 3A below and compare to engine 106 in fig. 1 thereby showing forward direction of aircraft) and that passes through (see fig. 3A below) the ball-joint attachment (bores 333 of attachments (326a, 326b) of fitting 320 can include spherical bearings, see par. 29 and figs. 3B and 4). 

    PNG
    media_image7.png
    474
    642
    media_image7.png
    Greyscale
[AltContent: textbox (Y axis)][AltContent: textbox (second end)][AltContent: arrow][AltContent: textbox (rear of primary structure  310)][AltContent: arrow][AltContent: textbox (Z axis)][AltContent: arrow][AltContent: textbox (X axis)][AltContent: arrow][AltContent: textbox (pin)][AltContent: arrow][AltContent: textbox (bracket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SD)][AltContent: arrow]
Regarding claim 2, Whitmer discloses said at least one brace (331a; see figs. 3A below, and 3B; this brace, in line 8 of claim 1, is interpreted as being one of the four braces recited below in claim 1, i.e., one of the two “lateral braces” and two “transverse braces”, in accordance with applicant par. 37 wherein lateral brace 17 is used to describe the claimed “first brace-attachment device” that is a shackle type device as explained in par. 37) is a connecting rod (brace 331 connects pylon 310 to wing 304).
Regarding claim 3, Whitmer discloses (see expanded portion of fig. 3B below) the first brace-attachment device (324a, 327a; see expanded portion of fig. 3B below) comprises a shackle-type device (see plate and bracket below in accordance with applicant par. 39, bottom), a first part (see portion of fig. 3B below) of which is mechanically connected (via plate shown in portion of fig. 3B below) to the aircraft structural element, a second part (see portion of fig. 3B below) of which is mechanically connected (via pin 327a; see portion of fig. 3B below) to said first end of the at least one brace (331a; see figs. 3A above, and 3B), and a first pin (327a; see portion of fig. 3B below) of which connects the first part and the second part of the shackle-type device (see fig. 3B below).

    PNG
    media_image9.png
    278
    356
    media_image9.png
    Greyscale
[AltContent: textbox (second part)][AltContent: arrow][AltContent: textbox (first part)][AltContent: arrow][AltContent: textbox (reinforcement plate)][AltContent: arrow]
Regarding claim 4, Whitmer discloses the first part of the shackle-type device (see portion of fig. 3B above) is mechanically connected to the aircraft structural element (spar 311 of wing 304; see fig. 3A above) via a reinforcing plate (see portion of fig. 3B above).
Regarding claim 8, Whitmer discloses (see fig. 3A above) at least one engine 306 suspended beneath a wing 304 via an engine mounting pylon (310; see fig. 3B) as defined in claim 1.
Regarding claim 9, Whitmer discloses the primary structure of the engine mounting pylon is installed in cantilever fashion on a front of the wing beneath which it is mechanically connected (see fig. 3A above; also see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmer in view of US Patent 5,320,307 (Spofford).
Regarding claim 5, Whitmer discloses the current invention as claimed and discussed above.  Whitmer further discloses the second brace-attachment device (see SD fig. 3A above) comprises a shackle-type device having an attachment bracket (see fig. 3A above), and the attachment bracket is mechanically connected to the primary structure with a second shackle pin (see fig. 3A above), and a second end of the at least one brace.  Whitmer does not explicitly disclose a bracing ring wherein the attachment bracket and the bracing ring are interconnected via the second shackle pin, and the bracing pin being mechanically connected to said second end of the at least one brace.
Spofford teaches a gas turbine (10; see fig. 1) and further teaches (see fig. 5 below) a bracing ring (see fig. 5 below) wherein an attachment structure (at 42 in fig. 5 below) and the bracing ring are interconnected via a shackle pin 64, and the bracing pin being mechanically connected to an end of the at least one brace 80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whitmer with a bracing ring wherein the attachment bracket and the bracing ring are interconnected via the second shackle pin, and the bracing pin being mechanically connected to said second end of the at least one brace. as taught by Spofford in order to facilitate reducing vibration and more efficiently distributing load. The clevis portion 62 below is equivalent to the clevis portion of the second end of brace of Whitmer and using a bushing or bracing ring would be beneficial to Whitmer.

    PNG
    media_image11.png
    345
    663
    media_image11.png
    Greyscale
[AltContent: textbox (bracing ring)][AltContent: arrow]

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References disclosing various braces for engine mounting to wing: US 20120111996 20090108127 5467941.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741